                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 19-cv-00574-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     DASD, LLC, et al.,                                   Regarding Docket No. 18
                                  11                     Defendants.

                                  12          The Court is advised that the parties have reached a tentative settlement of this case and
Northern District of California
 United States District Court




                                  13   expect to file a dismissal with prejudice within sixty days. (Dkt. 18.) Therefore, IT IS HEREBY
                                  14   ORDERED that this cause of action is dismissed without prejudice; provided, however that if
                                  15   any party hereto shall certify to this Court, within sixty days, with proof of service thereof, that the
                                  16   agreed consideration for said settlement has not been delivered over, the foregoing order shall
                                  17   stand vacated and this cause shall forthwith be restored to the calendar to be set for trial.
                                  18   If no certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  19          IT IS SO ORDERED.
                                  20   Dated: May 30, 2019
                                  21                                                     ______________________________________
                                                                                         SALLIE KIM
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
